Citation Nr: 1337146	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  04-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by rashes, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a disability manifested by joint pain of the hands, left ankle, and hips, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for an intestinal disability, to include hemorrhoids and to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1992.  He had service in Southwest Asia from August 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2007, October 2009, April 2012, and April 2013 the Board remanded the claims for additional evidentiary development.  The case has been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The Board's remands in April 2012 and April 2013 noted that the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) had been raised by the record and therefore referred this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record before the Board does not show that the AOJ has addressed this issue.  Consequently, the Board again refers this issue to the AOJ for appropriate action. 

In April 2013, the Veteran submitted a statement indicating that he is unemployable and suggested that the reason for his unemployability is his service-connected disability.  Thus, a claim for a total disability rating based upon individual unemployability (TDIU) has been raised.  The AOJ has not addressed this issue; therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.





REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claims can be decided.

Records

In January 2013, the Veteran submitted a handwritten statement wherein he reported, "I receive $654.00 from Social Security."  This statement suggests that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  Since records in the possession of the SSA could be supportive of the claims on appeal, further development to obtain those records is in order.

Moreover, the Board recognizes that the paper claims files include VA outpatient treatment notes dated through November 4, 2010, from the Chapel Street Community Based Outpatient Clinic (CBOC), and dated through September 22, 2009, from the New York VA Medical Center (VAMC).  The Veteran's electronic claims file (Virtual VA file) includes an August 20, 2012, emergency department note from the New York Harbor Healthcare System (HHS), and a January 24, 2013, emergency department record from the Tampa, Florida, VAMC.  On remand, development to obtain any outstanding, pertinent VA records, to include updated records from any of these facilities, should be completed.  

VA Examinations

The Board's prior remand required a VA examiner to assess the etiology of any skin disorder present at any time during the course of the Veteran's claim, thus, any skin disorder present since the Veteran's October 1996 claim.  The Veteran's history reveals several references to a skin disorder.  In a March 2001 VA general medical examination, the Veteran reported a pruritic rash occurring approximately monthly, with an onset of 1990.  In February 1997, a VA skin examiner reported the Veteran's history of "recurrent pruntis curral intetigo" since April 1990, and "pruntic recurrent dermatitis" of the groin, not seasonal.  The examiner noted, "residuals are seen now."  At a March 2001 VA skin examination, the Veteran again reported the presence of an intermittent, approximately once per month since 1990, rash in the groin area.  Physical examination at that time revealed no clinical evidence of an inguinal rash, but slight hyperpigmentation on the inner thigh, bilaterally.  At a September 2008 VA skin examination, the Veteran continued reporting a history of an intermittent rash of the groin since 1990, with itching and tenderness.  The examiner noted bilateral groin area hyperpigmentation and deemed it post inflammatory pigment change.  No rash was seen at that time, as was confirmed in a December 2008 addendum.  An October 2010 VA examination report also shows hyperpigmentation, status post tinea cruris.  The Veteran reported to the examiner that the rash occurred three times in the prior year.  In January 2011, this VA examiner stated that the Veteran's "skin rash is less than 50 percent likely caused by service."  In May 2012, a VA examiner noted that the Veteran does have a history of a groin rash caused by tinea cruris in the past, but that it was not active during the pendency of this claim, and that there were no complaints in service, so there was no relation between any skin condition and the Veteran's service.

Due to the passage of time and additional medical evidence related to the skin apparent in the record, the Board again remanded this issue in April 2013 for a new examination and opinion.  The Board required the examiner to assess the nature of any skin disorder present at any time during the pendency of this claim (since October 1996) and determine whether it is at least as likely as not that any disorder diagnosed is related to injury or disease incurred in service, or proximately due to or aggravated (permanently worsened) by a service connected disability.

Following the Board's remand, private hospital records were associated with the claims files, which show that the Veteran was treated in December 2012 for an injured ankle, and that at the time of examination tinea pedis was observed.  

In August 2013, a VA examiner, following physical examination of the Veteran, determined that he had no current skin rash or active skin disorder.  The examiner stated, "Currently there is no evidence of an active skin condition or fungal infection, hence I cannot made a definite diagnosis of a skin condition currently."  The examiner went on to note that the Veteran has an area of hyperpigmentation of the groin, which was deemed as probably due to his reported history of tinea cruris or fungal infection of the groin.  The examiner concluded that no connection could be made between any current complaint and active service, because the service treatment records do not indicate any complaints related to the skin during service.  The VA examiner, however, failed to discuss the Veteran's reports throughout the entire pendency of this longstanding claim that he had intermittent rashes since 1990.  This report by the Veteran is supported various times with the notation of hyperpigmentation in the groin area.  Essentially, the VA examiner disregarded the Veteran's lay account of the initial manifestations and continuing symptoms of his skin condition.  Examiners simply are not free to ignore the Veteran's statements related to the timing and continuation of lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, the VA examiner failed to discuss the presence of tinea pedis in December 2012.  Finally, the VA examiner failed to provide an opinion as to whether any skin disorder present during the pendency of the Veteran's claim (since October 1996) was caused or permanently worsened by a service connected disability.  The Veteran is service connected for posttraumatic stress disorder (PTSD), headaches with dizziness, lumbosacral strain and degenerative disc disease of the thoracic spine, degenerative disc disease of the cervical spine, tinnitus, right and left knee patellofemoral syndrome, and bilateral hearing loss.  Because the August 2013 VA examiner's report is partially inadequate, the Board finds that the remand directives were not substantially complied with making additional remand necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Finally, should the Veteran's SSA records include evidence related to the Veteran's joint pain of the hands, left ankle, and hips, his intestinal disability, including hemorrhoids, or his rashes, then the RO or the Appeals Management Center (AMC) must consider whether updated VA examinations and/or opinions are warranted in order to consider the new medical information.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any decision awarding the Veteran SSA disability benefits and any records associated with the award.

2.  The RO or the AMC should also undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including the VA treatment records dated since November 4, 2010, from the Chapel Street Community Based Outpatient Clinic (CBOC); dated since September 22, 2009, from the New York VAMC; dated since August 20, 2012, from the New York HHS; and dated since January 24, 2013.

3.  Once the record is developed to the extent possible, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to the August 2013 VA skin examiner, who should be requested to prepare an addendum providing an opinion as to the etiology of each skin disorder present during the pendency of this claim (since October 2006), to include any rash around the groin area that resulted in the hyperpigmentation reported throughout the medical record, as well as any symptoms described by the Veteran to have been experienced during the pendency of this claim, and the tinea pedis noted in the December 2012 private records.

With respect to each skin disorder currently present or present at any time during the pendency of the claim, the examiner should state whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is related to the Veteran's active service or was caused or permanently worsened by service-connected disability.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether new VA examinations are warranted for any of the claims remaining on appeal once the SSA records are received and reviewed.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                             (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

